Citation Nr: 1038173	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  91-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period prior to September 23, 
2001.

2. Entitlement to a rating in excess of 20 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period beginning September 
23, 2001.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
October 1984.

This appeal arises from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The Board of Veterans' Appeals (Board) in February 2006 issued a 
decision.  The Veteran appealed that decision to United States 
Court of Appeals for Veterans Claims (Court).  In June 2007, the 
Court ordered that the part of the Board decision that denied an 
increased rating in excess of 10 percent for dorsolumbar 
paravertebral myositis with bulging discs and degenerative joint 
disease for the period prior to September 23, 2001, and an 
increased rating in excess of 20 percent for that same disorder 
for the period beginning September 23, 2001, be remanded in 
compliance with the instructions in the Joint Motion for Partial 
Remand (Joint Motion).  

The Board issued a decision denying the claims in January 2009.  
The Veteran thereafter filed another timely appeal.  The parties 
filed a Joint Motion for Remand requesting the Board be ordered 
to obtain potentially relevant United States Postal Service 
(USPS) employment records.  The Court ordered the motion be 
granted for compliance with its instructions in June 2010.  


REMAND

Based on the instructions contained within the June 2010, Joint 
Motion, the claims must be remanded to obtain the Veteran's 
records of employment from the USPS.  

Accordingly, the case is REMANDED for the following actions:


1.	Request the Veteran identify all medical 
care providers who have treated him since 
January 2008 for his dorsolumbar 
paravertebral myositis with bulging discs 
and degenerative joint disease.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.	Request the Veteran's employment records 
from the United States Postal Service.  
If VA is unable to obtain these records 
from the USPS and determines that the 
records do not exist or that further 
efforts to obtain them would be futile, 
this should be documented in the claims 
file and the Veteran should be so 
informed.  The Veteran is hereby informed 
that he should submit any records from 
the USPS that he has in his possession 
and fully cooperate with VA's efforts to 
obtain such.  38 C.F.R. § 3.159(c)(2)(i) 
(2009).

3.	If the benefits sought on appeal remain denied the 
veteran and his attorney should be provided with an 
appropriate supplemental statement of the case and 
be given opportunity to respond.  The case should 
then be returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


